Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2016/082031, filed on 10/28/2016.
Claims 1-19 are currently pending in the instant application.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 11/18/2020), Applicants filed a response, and an amendment on 03/18/2021 is acknowledged. 
Claims 6-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 10415071 on 03/18/2021, and the TD has been considered and approved.
Claims 1-5 are present for examination.
Applicants' arguments filed on 03/18/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 1-5 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-13 of US patent 10415071 B2 (see, PTO-892) is withdrawn in view of filing of a TD and persuasive arguments. 


Withdrawn-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Previous rejection of Claims 1-5 under provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/303,849 (USPGPUB 20190203246), is withdrawn in view of Applicants arguments that because the nonstatutory double patenting rejection over U.S. Patent No. 10,415,071 is obviated by the terminal disclaimer filed concurrently with this response, this rejection is the only rejection remaining, and because this application was filed before copending Application No. 16/303,849, this rejection should be withdrawn and the application should be allowed See MPEP §804(1)(B)(1)(b):

    PNG
    media_image1.png
    142
    461
    media_image1.png
    Greyscale




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey R. Bousquet, applicants’ representative on 10/14/2021. 
Election/Restriction
Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-19 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 01/02/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and IV (claims 1-5, 18 and 19) as set forth in the Office action mailed on 01/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
Cancel claims 6-17.
Allowable Subject Matter
	Claims 1-5, 18 and 19 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for producing a steviol glycoside having no unbranched P-1,2-glucoside bond, the method comprising: reacting a protein selected from the group consisting of proteins (a) to (c) shown below with a steviol glycoside having at least one unbranched P-1,2-glucoside bond, thereby cleaving said unbranched P-1,2-glucoside bond: (a) a protein comprising the amino acid sequence of SEQ ID NO: 3 or 4; (b) a protein comprising an amino acid sequence wherein 1 to 77 amino acids have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 3 or 4, and having an activity to cleave an unbranched P-1,2-glucoside bond of a steviol glycoside; and (c) a protein having an amino acid sequence having 90% or more sequence identity to the amino acid sequence of SEQ ID NO: 3 or 4, and having an activity to cleave an unbranched P-1,2-glucoside bond of a steviol glycoside. The prior art does not teach a method for producing a steviol glycoside having no unbranched P-1,2-glucoside bond, the method comprising: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656